            1    THEODORE J. BOUTROUS JR., SBN 132099           MARK A. PERRY, SBN 212532
                   tboutrous@gibsondunn.com                       mperry@gibsondunn.com
            2    RICHARD J. DOREN, SBN 124666                   CYNTHIA E. RICHMAN (D.C. Bar No.
                   rdoren@gibsondunn.com                        492089; pro hac vice)
            3    DANIEL G. SWANSON, SBN 116556                    crichman@gibsondunn.com
                   dswanson@gibsondunn.com                      GIBSON, DUNN & CRUTCHER LLP
            4    JAY P. SRINIVASAN, SBN 181471                  1050 Connecticut Avenue, N.W.
                    jsrinivasan@gibsondunn.com                  Washington, DC 20036
            5    GIBSON, DUNN & CRUTCHER LLP                    Telephone: 202.955.8500
                 333 South Grand Avenue                         Facsimile: 202.467.0539
            6    Los Angeles, CA 90071
                 Telephone: 213.229.7000                        ETHAN DETTMER, SBN 196046
            7    Facsimile: 213.229.7520                          edettmer@gibsondunn.com
                                                                ELI M. LAZARUS, SBN 284082
            8    VERONICA S. MOYÉ (Texas Bar No.                  elazarus@gibsondunn.com
                 24000092; pro hac vice)                        GIBSON, DUNN & CRUTCHER LLP
            9      vmoye@gibsondunn.com                         555 Mission Street
                 GIBSON, DUNN & CRUTCHER LLP                    San Francisco, CA 94105
          10     2100 McKinney Avenue, Suite 1100               Telephone: 415.393.8200
                 Dallas, TX 75201                               Facsimile: 415.393.8306
          11     Telephone: 214.698.3100
                 Facsimile: 214.571.2900                        Attorneys for Defendant APPLE INC.
          12

          13

          14

          15
                                           UNITED STATES DISTRICT COURT
          16
                                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
          17
                                                    OAKLAND DIVISION
          18

          19     EPIC GAMES, INC.,                           Case No. 4:19-cv-03074-YGR

          20                           Plaintiff, Counter-   DEFENDANT APPLE INC.’S
                                       defendant             ADMINISTRATIVE MOTION TO
          21                                                 PARTIALLY SEAL ITS PROPOSED
                       v.                                    FINDINGS OF FACT AND CONCLUSIONS
          22                                                 OF LAW
                 APPLE INC.,
          23
                                       Defendant,
          24                           Counterclaimant.

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP      DEFENDANT APPLE INC.’S ADMINISTRATIVE MOTION TO PARTIALLY SEAL ITS PROPOSED FINDINGS
                                    OF FACT AND CONCLUSIONS OF LAW, 4:19-cv-03074-YGR
            1           Pursuant to Federal Rule of Civil Procedure 26(c) and Local Rule 79-5, Defendant Apple Inc.
            2    (“Apple”) moves the Court to partially seal its Proposed Findings of Fact and Conclusions of Law.
            3    Apple respectfully requests that the Court seal (1) non-public financial information and (2) confidential
            4    information that could aid a bad actor. Apple’s proposed redactions of that information are highlighted
            5    in [YELLOW] in the attached unredacted version. In addition, Apple has provisionally redacted
            6    information designated as confidential by Epic and third parties, after meeting and conferring with
            7    these parties. See Local Rule 79-5(e). Provisional proposed redactions of that information are
            8    highlighted in [BLUE] in the attached unredacted version.
            9                                              LEGAL STANDARD
          10            Federal Rule of Civil Procedure 26(c), generally, provides the “good cause” standard for the
          11     purposes of sealing documents attached to a dispositive motion or presented at trial. Kamakana v. City
          12     and Cnty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006). The test applied is whether “‘good cause’
          13     exists to protect th[e] information from being disclosed to the public by balancing the needs for
          14     discovery against the need for confidentiality.” Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th
          15     Cir. 2010) (quoting Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1213 (9th
          16     Cir. 2002)). “In general, ‘compelling reasons’ sufficient to outweigh the public’s interest in disclosure
          17     and justify sealing court records exist when such ‘court files might have become a vehicle for improper
          18     purposes,’ such as the use of records to gratify private spite, promote public scandal, circulate libelous
          19     statements, or release trade secrets.”     Kamakana, 447 F.3d at 1179 (quoting Nixon v. Warner
          20     Commc’ns, Inc., 435 U.S. 589, 598 (1978)).
          21                                                   DISCUSSION
          22            Here, Apple has narrowly tailored its sealing request. It seeks only to seal (1) non-public
          23     financial information and (2) confidential information that could aid a bad actor.
          24     A.     The Court Should Grant Apple’s Request As To Non-Public Financial Information.
          25            First, Apple asks the Court to seal specific non-public financial information. As the Supreme
          26     Court has recognized, sealing may be appropriate to prevent judicial documents from being used “as
          27     sources of business information that might harm a litigant’s competitive standing.” Nixon v. Warner
          28     Comm’ns, Inc., 435 U.S. 589, 598 (1978). Accordingly, courts routinely seal information where

Gibson, Dunn &                                                       1
Crutcher LLP
                  DEFENDANT APPLE INC.’S ADMINISTRATIVE MOTION TO PARTIALLY SEAL ITS PROPOSED FINDINGS
                                   OF FACT AND CONCLUSIONS OF LAW, 4:19-CV-03074-YGR
            1    disclosure could harm a litigant’s competitive standing. See, e.g., Philips v. Ford Motor Co., No. 14-
            2    cv-02989, 2016 WL 7374214, at *6 (N.D. Cal. Dec. 20, 2016) (concluding that “need to avoid
            3    competitive disadvantage in contract negotiations and undercutting by competitors is a compelling
            4    reason that justifies sealing”); Rodman v. Safeway Inc., No. 11-cv-03003, 2014 WL 12787874, at *2
            5    (N.D. Cal. Aug. 22, 2014) (granting motion to seal “information discussing Safeway’s pricing
            6    strategy”).
            7           Non-public financial information in particular is routinely sealed because it can reveal sensitive
            8    information to a litigant’s competitors that would provide those competitors an unfair advantage in the
            9    future. See, e.g., Apple Inc. v. Samsung Electronics Co., Ltd., 727 F.3d 1214, 1225 (Fed. Cir. 2013)
          10     (concluding that the district court abused its discretion in denying a motion to seal as to “profit, cost,
          11     and margin data”); Vigdor v. Super Lucky Casino, Inc., No. 16-CV-05326, 2018 WL 4510734, at *2
          12     (N.D. Cal. Sept. 18, 2018) (sealing “business and financial information relating to the operations of
          13     Defendants”); Linex Techs., Inc. v. Hewlett-Packard Co., No. 13-CV-159, 2014 WL 6901744 (N.D.
          14     Cal. Dec. 8, 2014) (concluding that sensitive financial information falls within the class of documents
          15     that may be filed under seal). Apple has narrowly tailored its specific sealing requests, focusing only
          16     on non-public financial information that could be of interest to its competitors. Disclosure of the
          17     identified non-public confidential financial information would give Apple’s competitors an unfair
          18     insight into Apple’s business model and strategy, putting Apple in a competitive disadvantage.
          19     B.     The Court Should Grant Apple’s Request As To Information That Could Aid A Bad
                        Actor.
          20
                        Second, Apple requests that the Court seal specific information that could aid third parties in
          21
                 harming Apple or its customers, such as details about Apple’s security policies and internal processes
          22
                 like Apple’s App Review process. Sealing of court records is appropriate “when such ‘court files might
          23
                 . . . become a vehicle for improper purposes.’” Kamakana, 447 F.3d at 1179 (quoting Nixon, 435 U.S.
          24
                 at 598). For example, courts have sealed information that could be used by a bad actor to breach a
          25
                 company’s internal security system. See, e.g., Connor v. Quora, Inc., No. 18-CV-07597, 2020 WL
          26
                 6700473, at *2 (N.D. Cal. Nov. 13, 2020) (sealing “information regarding Quora’s investigation into
          27
                 the data breach incident that could be used by a bad actor to exploit and breach Quora’s systems”);
          28

Gibson, Dunn &                                                      2
Crutcher LLP
                  DEFENDANT APPLE INC.’S ADMINISTRATIVE MOTION TO PARTIALLY SEAL ITS PROPOSED FINDINGS
                                    OF FACT AND CONCLUSIONS OF LAW, 4:19-CV-03074-YGR
            1    Music Group Macao Commercial Offshore Limited v. Foote, No. 14-CV-03078, 2015 WL 3993147,
            2    at *5 (N.D. Cal. June 30 2015) (“[C]ourts have found a party’s tangible concern about future cyber
            3    attacks or hacking is a compelling reason to seal materials.”); In re Google Inc. Gmail Litigation, No.
            4    13–MD–02430, 2013 WL 5366963, at *3 (N.D. Cal. Sept. 25, 2013) (finding compelling reasons
            5    existed to seal “information that if made public . . . could lead to a breach in the security of the Gmail
            6    system”). Similarly, courts seal information that could be abused by bad actors to harm the parties’
            7    themselves. See, e.g., Adtrader, Inc. v. Google LLC, No. 17-CV-0782, 2020 WL 6387381, at *2 (N.D.
            8    Cal. Feb. 24, 2020) (sealing information where “disclosing to bad actors who would seek to manipulate
            9    Google’s systems information about how Google detects and reacts to invalid traffic”).
          10            Sealing here is necessary because third parties could use the identified information to evade
          11     Apple’s important security policies and to manipulate Apple’s App Review process. Public disclosure
          12     of this information would risk providing assistance to competitors and third parties seeking to
          13     unlawfully access or steal data. Apple takes many steps, and undertakes substantial efforts, to
          14     safeguard information—including its trade secrets and data of its customers and developers who use
          15     Apple’s technology—and keeping those efforts confidential is important to their effectiveness. In
          16     addition, Apple has designed a rigorous App Review process, using proprietary review tools and
          17     information, to protect users and developers alike from fraud, malware, and unwarranted intrusion into
          18     their privacy, as well as to evaluate the operation and reliability of proposed apps and app updates. The
          19     Court should seal the identified information in order to ensure that bad actors cannot use it to
          20     circumvent Apple’s important review processes.
          21     C.     Apple Takes No Position On The Information Designated As Confidential By Epic Or
                        Third Parties
          22
                        Subsection (e) of Local Rule 79-5 sets forth procedures that apply when a party seeks to file
          23
                 information designated as confidential by an opposing party or a non-party. The parties have met and
          24
                 conferred in good faith to de-designate as much information as possible. Apple’s Proposed Findings
          25
                 of Fact and Conclusions of Law includes remaining information designated by Plaintiff and Counter-
          26
                 Defendant Epic Games, Inc.’s as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
          27
                 ATTORNEYS’ EYES ONLY” under the protective order entered in this case. Apple takes no position
          28

Gibson, Dunn &                                                      3
Crutcher LLP
                  DEFENDANT APPLE INC.’S ADMINISTRATIVE MOTION TO PARTIALLY SEAL ITS PROPOSED FINDINGS
                                    OF FACT AND CONCLUSIONS OF LAW, 4:19-CV-03074-YGR
            1    on whether the information meets the standard for sealing at this time, but is filing the designated
            2    information under seal pursuant to the protective order and the Local Rules. Pursuant to Local Rule
            3    79-5(e)(1), Epic and any third parties have four days to file a declaration establishing that the material
            4    is “sealable” (as defined in Local Rule 79-5(b)).
            5           In addition, the parties have agreed to meet and confer this week about the parties’ requests for
            6    sealing. If necessary, the parties will file any opposition to motions to seal within four business days.
            7                                                 CONCLUSION
            8           For the foregoing reasons, Apple respectfully requests that the Court partially seal the identified
            9    information.
          10

          11

          12     Dated: April 7, 2021                          Respectfully submitted,
          13                                                   GIBSON, DUNN & CRUTCHER LLP
          14

          15                                                   By:       /s/ Rachel S. Brass
                                                                         Rachel S. Brass
          16

          17                                                   Attorney for Defendant Apple Inc.

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &                                                       4
Crutcher LLP
                  DEFENDANT APPLE INC.’S ADMINISTRATIVE MOTION TO PARTIALLY SEAL ITS PROPOSED FINDINGS
                                    OF FACT AND CONCLUSIONS OF LAW, 4:19-CV-03074-YGR
